                                           Case 3:20-cv-07869-RS Document 38 Filed 12/16/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7                                   UNITED STATES DISTRICT COURT

                                   8                                  NORTHERN DISTRICT OF CALIFORNIA

                                   9
                                         ALINE ANUNCIATO, et al.,
                                  10                                                        Case No. 20-cv-07869-RS
                                                        Plaintiffs,
                                  11
                                                 v.                                         ORDER GRANTING MOTION TO
                                  12                                                        ENLARGE TIME
Northern District of California
 United States District Court




                                         DONALD J. TRUMP, et al.,
                                  13
                                                        Defendants.
                                  14

                                  15          After a denial of their motion to stay briefing on Plaintiff’s class certification motion,

                                  16   Defendants filed a motion for extension of time to file the Opposition currently due December 17,

                                  17   2020. Defendants seek an extension until January 6, 2021. Plaintiffs opposed Defendants’ request

                                  18   but agreed to stipulate to an extended deadline of December 30, 2020, which Defendants contend

                                  19   still provides insufficient time to prepare a response. Defendants’ motion to enlarge time is

                                  20   granted, but only to the date to which Plaintiffs stipulated. Defendants’ Opposition is now due

                                  21   December 30, 2020. Plaintiffs’ Reply is due January 6, 2021.

                                  22

                                  23   IT IS SO ORDERED.

                                  24

                                  25   Dated: December 16, 2020

                                  26                                                    __
                                                                                        ____________________________ ____
                                                                                                                     __ _________
                                                                                                                        __
                                                                                        ______________________________________
                                                                                        RICHARD SEEBORG
                                  27                                                    United States District Judge
                                  28
